SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1002
KA 13-01957
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ERIC HARRIS, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Thomas J.
Miller, J.), rendered October 11, 2013. The judgment convicted
defendant, upon his plea of guilty, of burglary in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of burglary in the third degree (Penal Law
§ 140.20). We agree with defendant that the waiver of the right to
appeal is invalid because “the minimal inquiry made by County Court
was insufficient to establish that the court engage[d] the defendant
in an adequate colloquy to ensure that the waiver of the right to
appeal was a knowing and voluntary choice” (People v Hassett, 119 AD3d
1443, 1443-1444, lv denied 24 NY3d 961 [internal quotation marks
omitted]). “ ‘[A]lthough the record establishes that defendant
executed a written waiver of the right to appeal, there was no
colloquy between [the c]ourt and defendant regarding the waiver of the
right to appeal to ensure that’ defendant was aware that it
encompassed his challenge to the severity of the sentence” (People v
Avellino, 119 AD3d 1449, 1449-1450). We nevertheless reject
defendant’s contention that the sentence is unduly harsh and severe.




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court